Citation Nr: 0719709	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied service connection for 
residuals of a right shoulder injury and tinnitus.

In a January 2007 VA Form 21-4138, the veteran withdrew his 
service connection claim for tinnitus.  Subsequently, in 
January 2007, the appellant testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  A copy 
of the hearing transcript is associated with the claims file.  


FINDING OF FACT

There is no competent medical evidence of residuals of a 
right shoulder injury.


CONCLUSION OF LAW

Claimed residuals of a right shoulder injury was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below regarding the issue addressed in this 
decision.  See VAOPGCPREC 7-2004.  A VA notice and duty to 
assist letter dated in September 2004 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The Board finds that the evidence of record -service 
personnel and medical records and lay testimony -- is 
adequate for determining whether the criteria for service 
connection for the veteran's claim have been met.  VA 
obtained the veteran's service medical records from the U.S. 
Air Force Spangdahlem Clinic.  Further, in January 2007, the 
veteran testified at a Travel Board hearing.  For reasons 
that will be further explained in the "analysis" section, 
the Board finds that there is no evidence of a current 
diagnosis of a right shoulder disorder nor a right shoulder 
injury in service.  Thus, a VA examination, pursuant to 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), is 
unnecessary prior to final adjudication of this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the above, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the issue on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim for 
service connection.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

The veteran contends that his claimed right shoulder disorder 
was incurred during active service.  At the aforementioned 
hearing, he testified that, while in service, he had to carry 
a M-60 machine gun, spare barrel bag, and tripod for 
approximately once a month.  Further, he testified that his 
right shoulder was injured and he was treated at the U.S. Air 
Force Spangdahlem Clinic.

Service medical records show that the veteran's upper 
extremities were found to be clinically normal upon 
enlistment.  In July 1987, the veteran was treated for a left 
shoulder injury.  However, the present appeal concerns the 
veteran's right shoulder.  Records from the U.S. Air Force 
Clinic in Spangdahlem, Germany fail to show any complaints of 
or treatment for a right shoulder injury.  The separation 
examination report shows that the veteran did not report any 
problems concerning his upper extremities and was found to be 
clinically normal.

The claims file does not contain any post-service medical 
records.  Thus, there is no evidence of a medically diagnosed 
right shoulder disorder.  Without evidence of a right 
shoulder injury in service or a current diagnosis for a right 
shoulder injury, the Board determines that a VA examination 
is unnecessary prior to final adjudication of the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitutes a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Based on the above evidence, the Board finds that in the 
absence of competent medical evidence of a diagnosed right 
shoulder disorder and evidence of any right shoulder injury 
during service the veteran's service connection claim for 
residuals of a right shoulder injury must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed residuals of a right shoulder injury.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a right shoulder injury 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


